PER CURIAM:
Writ granted in part. The district court erred in summarily ruling that the application for post-conviction relief, which is based on a sealed videotaped interview with the victim to which post-conviction counsel did not obtain access until 2016, is barred by the post-conviction limitations period. See La.C.Cr.P. art. 930.8(A)(1). Accordingly, we grant the application in part and remand to the district court to conduct an evidentiary hearing on the claim of ineffective assistance of counsel. In addition, the district court is ordered to allow the transcription of the victim's videotaped interview, which is to be introduced into *279evidence and maintained under seal. In all other respects, the application is denied.
GUIDRY, J., would deny.
CLARK, J., would deny.